Citation Nr: 0939842	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision, issued in 
June 2005 by the VA RO in Winston-Salem, North Carolina.  
Subsequently, a supplemental statement of the case (SSOC) was 
issued in June 2006, which confirmed and continued the 
previous denial.  

Of preliminary importance, in his substantive appeal, the 
Veteran indicated that he desired a Board Hearing be held at 
the RO.  A February 2008 letter from the RO notified him that 
the requested hearing had been scheduled in March 2008.  A VA 
Form 21-4138, Statement in Support of Claim, received in 
February 2008 indicated that the Veteran wished to cancel his 
scheduled hearing.  As the Veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009).  

Further, the Board notes that although the Veteran apparently 
expressed his intent, in his VA Form 9, Appeal to Board of 
Veterans' Appeals, received in March 2006, to appeal the 
issue of entitlement to service connection for asthma, he 
withdrew his appeal in a VA Form 21-4138, Statement in 
Support of Claim, received in May 2006.  Therefore, this 
issue is considered withdrawn.  As such, the only issues 
currently before the Board are that for entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as the result of being administered 
an ear wash with a hot solution that caused the scarring of 
his tympanic membranes in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board notes that the Veteran is competent to testify as 
to observable symptoms such as ringing in his ears, and 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)).  

In the present case, the Veteran's enlistment examination, 
dated in January 1951, was negative for findings of any ear 
problem.  A November 1954 treatment record reflects treatment 
for an ear ache, but examination of the ears was negative.  
However, a December 1954 service treatment record indicates a 
finding of scarring of both tympanic membranes.  The December 
1954 examination did not include audiometric readings.  
Whisper and spoken voice test results were reported as 15 out 
of 15 bilaterally.  A VA treatment records, dated in 
September 2000, reflect findings of decreased hearing in the 
left ear and mild tinnitus.  

Significantly, a statement from a private physician, dated in 
May 2006, reflects an opinion that there is evidence that the 
Veteran has audiometric evidence of bilateral sensorineural 
hearing loss likely due to advancing age and cumulative noise 
exposure, including military noise exposure.  The Board notes 
that no objective evidence was submitted to support or 
substantiate the physician's opinion.  

Although service treatment records only show a brief notation 
of scarring of both tympanic membranes, the Board finds it 
necessary to provide the Veteran with a medical examination 
to determine the nature and etiology of any current hearing 
impairment and/or tinnitus.  See Ledford v. Derwinski, 
Hensley v. Brown, Charles v. Principi, and Falzone v. Brown.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as copies 
of all records of treatment, identified by 
the Veteran, from other medical providers 
not already of record.  In particular, the 
AMC/RO should also seek to obtain 
treatment records the Durham, North 
Carolina VA Medical Center, dated from 
November 2000 to the present.  
Additionally, the AMC/RO should seek to 
obtain any treatment records from the 
private physician who provided the May 
2006 opinion statement.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  The AMC/RO should schedule the Veteran 
for a VA audiology examination to 
determine the nature and etiology of any 
hearing loss and/or tinnitus found, and to 
provide an opinion as to a possible 
relationship to active service.  The 
Veteran's claims file must be reviewed by 
the examiner.  Attention is directed to 
the report of the examination conducted 
for service entrance and separation.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
If bilateral hearing loss and/or tinnitus 
are found, the examiner should provide an 
opinion on whether it is at least as 
likely as not (a 50 percent or more 
probability) that such hearing loss and/or 
tinnitus had its onset in service or is 
otherwise related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the AMC/RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

3.  The AMC/RO should readjudicate the 
claims for service connection for 
bilateral hearing loss, and for tinnitus.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished an SSOC and provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



